Petitioner, Cecil Williams, filed in this court his petition on the 24th day of July, 1945, in which he made application for the reduction of bail. He alleged that he was confined in the county jail of Caddo county, where he was charged in the district court with the crime of burglary in the second degree. He alleges that he had made application to the district court of Caddo county for reduction of bail, but that the court had denied the application. Attached to the petition is a copy of the record made at the time of the examining trial of defendant in the justice court.
This matter was set for hearing in this court on the 1st day of August, 1945, and was heard at said time. After due consideration, it was ordered that bond be reduced to the sum of $1500, and upon approval by the court clerk of Caddo county, defendant to be discharged pending his trial in the district court.
It is so ordered. *Page 146